DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Response to Amendment
In response to the office action from 6/11/2020, the applicant has submitted an amendment, filed 12/7/2020, amending claims 1, 4, 9, 13, 16-18, and 20-22, while arguing to traverse prior art rejections. Applicant’s arguments have been fully considered but are moot with respect to new grounds of rejections further in view of Ungerboeck et al. (US 2002/0044073) and Fuchs et al. (US 2011/0238426) mandated by the latest amendments.
Response to Arguments
Following broad overviews of the latest amendments and the last office action on page 17, the remainder of the arguments are directed at why the prior art of record in the previous office action fail to teach the latest amendments. Since the latest amendments required new references, therefore these arguments are not relevant and the applicant is respectfully directed to the new office action for further details.
It should be noted that the applicant representative Mr. Andrew M. Deschere was informed on 2/10/2021 that their latest amendments were not allowable and request permission to absorb allowed dependent claims 4 or 7 by the independent 
 Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the3 manner in which the invention was made.

Claims  1-3, 5-6, 9, 13, 16, 17, 18, 20, 21, 22   rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over VETTERLI et al. (US 2009/0248425),  in view of Ungerboeck et al.  (US 2002/0044073) and further in view of Fuchs et al. (US 2011/0238426).
Regarding claim 1, VETTERLI et al. do teach an apparatus for level estimation of an encoded audio signal (Title, Abstract lines 1-2: “An encoder/decoder for multi-channel audio data” (encoding audio signal), which according to ¶ 0066 lines 2-3 utilizes: “predefined set of Huffman codebooks that cover all ranges up to a certain value r” (using an estimated level); note the encoding is primarily done by the apparatus in Fig. 1, i.e., "Wave Field Coder" (¶ 0032) which is responsible for all the operations that follow), 
comprising: 

VETTERLI et al. do not specifically disclose:
An estimation unit, wherein the estimation unit is configured to derive a codebook level value associated with the identified codebook as a derived level value, wherein the codebook level value indicates a sum of averaged probability-weighted level sum values of all codewords of the identified codebook,
Wherein each of the averaged probability-weighted level sum values of the codewords of the identified codebook depends on how often a sequence of number values of a codeword of the identified codebook appears compared to other sequences of number values of other codewords of the identified codebook,
Wherein the estimation unit is configured to estimate a level estimate of the audio signal using the derived level value.
Ungerboeck et al. do teach:
wherein the estimation unit is configured to derive a codebook level value associated with the identified codebook as a derived level value, wherein the codebook level value indicates a sum of averaged probability-weighted level sum values of all codewords of the identified codebook (¶ 0057: “The average symbol energy” (a level estimation of the audio signal) “per dimension S h” “given by” “1/k∑ 2 -li |ai|2” (i.e, a codebook level value obtained by summing of averaged probability weighted level over all codewords of a codebook, since “ai” is associated with “a binary codeword ci of length li” (¶ 0052 lines 2-4) and “2 -li” corresponds to a “codeword” “probability” with index “i” (¶ 0054 lines 4-3 above the bottom), and the summation index ”i”  is over all the “codewords” in a “code” (codebook), because according to ¶ 0053 last sentence: “The code” (codebook) “comprises M k codewords”, where “M” corresponds to the above summation’s upper bound),
Wherein the estimation unit is configured to estimate a level estimate of the audio signal using the derived level value (¶ 0057: “1/k∑ 2 -li |ai|2” (the derived level value) corresponds to “The average symbol energy” (a level estimation of the audio signal)).
It would have therefore been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the Huffman coding procedures of Ungerboek et al. into the Huffman coding procedures of VETTERLI et al. would enable 
VETTERLI et al. in view of Ungerboeck et al. do not specifically disclose:
Wherein each of the averaged probability-weighted level sum values of the codewords of the identified codebook depends on how often a sequence of number values of a codeword of the identified codebook appears compared to other sequences of number values of other codewords of the identified codebook.
Fuchs et al. do teach:
Wherein each of the averaged probability-weighted level sum values of the codewords of the identified codebook depends on how often a sequence of number values of a codeword of the identified codebook appears compared to other sequences of number values of other codewords of the identified codebook (¶ 0073 lines 6-7: “default Huffmann-code book” “of a Huffmann coding” used; ¶ 0172 lines 2+: “the literal codeword is encoded using an arithmetic coder and a specific probability distribution” (each codeword is associated with a probability) “The codeword represents four neighboring coefficients (a, b, c, d)” (and a sequence of number values); ¶ 0182 lines 5+: “The mapping of the received spectral values onto the code word is dependent on an estimated probability distribution of code words, such that, generally speaking, short code words” (high code word probability) “are associated with” (depend on) “spectral values” (the sequence of number values of the code word) “having a high -li” as “codeword” “probability” with index “i” (¶ 0054 lines 4-3 above the bottom), therefore longer codewords have lower probability and vice versa shorter codewords have higher probability).
It would have therefore been obvious to one of ordinary skill in the art at the time of the invention to incorporate the “Huffmann” coding procedures of Fuchs et al. into the corresponding Huffman coding procedures of VETTERLI et al. in view of Ungerboeck et al. would enable the combined systems and their associated methods to perform in combination as they do separately and to further enable VETTERLI et al. in view of Ungerboeck et al. to “select” “codebook” “in dependence” of “the previously encoded spectral values” as disclosed in Fuchs et al. ¶ 0182 page 16 last line which should enhance “codebook” “select[ion]” (identification) process.



wherein the estimation unit comprises a scaling unit, wherein the scaling unit is adapted to derive a scalefactor relating to the encoded audio signal or to a portion of the encoded audio signal as a derived scalefactor (¶ 0063 lines 3-4: “scaling the coefficients Ybn,bm by a scale factor SFbn,bm” (a derived scalefactor)), 
wherein the scaling unit is adapted to acquire a scaled level value based on the scalefactor and the derived level value (¶ 0063 lines 3-4: “scaling the coefficient Ybn,bm by a scale factor SFbn,bm” (the derived scalefactor used) “such that SFbn,bmYbn,bm” (a scaled level value) “falls into the desired integer”), 
and wherein the estimation unit is adapted to estimate a level estimate of the audio signal using the scaled level value (¶ 0063 2nd column lines 5-6: “The quantized spectral coefficient Ybn,bm Q” (a level estimate) “is then Ybn,bmQ=sign(Ybn,bm)[(SFbn,bm|Ybn,bm|)3/4]” (is obtained using “SFbn,bmYbn,bm” (the scaled level value)).

Regarding claim 3, VETTERLI et al. do teach the apparatus according to claim 2, 
wherein the derived level value is a derived energy value, and the scaling unit is adapted to apply the derived scalefactor on the derived energy value to acquire a scaled level value by multiplying derived energy value by the square of the derived scalefactor, 

or wherein the derived level value is a derived loudness value, and the scaling unit is adapted to transform the derived scalefactor to the loudness domain and to apply thetransformed derived scalefactor on the derived loudness value to acquire a scaled level value.

Regarding claim 5, VETTERLI et al. do teach the apparatus according to claim 1, wherein the estimation unit further comprises a level value deriver (¶ 0068 lines 1-4 referring to Fig. 1 (a level value deriver): “When performing the actual coding of the spectral block Y, the appropriate Huffman codebook” (the identified codebook) “is selected” (is based on) “for each critical band according to the maximum amplitude Ybn,bm” (a derived level) "within that band" (of the audio signal) "which is represented by r" (i.e., each codebook is uniquely associated with an “amplitude” (derived level)),

wherein the level value deriver is adapted to request the level value associated with the identified codebook from a local database, or wherein the level value deriver is adapted to request the level value associated with the identified codebook from a remote computer.

Regarding claim 6, VETTERLI et al. do teach the apparatus according to claim 5, 
further comprising a memory or a database having stored therein a plurality of codebook level memory values indicating a level value for a codebook, wherein each one of the plurality of codebooks has a codebook level memory value associated with it, stored in the memory or the database (¶ 0033 last sentence: “Finally, the binary data is organized into a bitstream 190, together with side information 196 (see FIG. 5)” (i.e., “codebook” associated with specific “amplitude” (a level value associated with the codebook)) “necessary to decode it” (for looking up), “and stored in storage unit 80” 
and wherein the level value deriver is configured for deriving the level value associated with the identified codebook as the level value by deriving a codebook level memory value associated with the identified codebook from the memory or from the database (¶ 0067 lines 1-3: “a set of 7 Huffman codebooks covering all ranges up to [-7,7] is generated” (i.e., each codebook is associated with one of those “ranges” (a codebook level memory value)) and these are obtained in the decoder as “side information”).
VITTERLI et al. do not specifically disclose level value for a codebook.
Ungerboeck et al. do teach level value for a codebook (¶ 0057: “1/k∑ 2 -li |ai|2” (the derived level value) corresponds to “The average symbol energy” (a level estimation of the audio signal), and this summation runs over all the “code words” “ai” (¶ 0052 lines 3-4) of a “code” (codebook): i.e. ¶ 0053 last sentence: “The code” (codebook) “comprises M k codewords”, where “M” corresponds to the above summation’s upper bound)).
For obviousness to combine VITTERLI et al. and Ungerboeck et al. see claim 1.

Regarding claim 9, VETTERLI et al. do teach an apparatus for generating an output data stream from input data, comprising: 

an apparatus for level estimation of the encoded audio signal comprising: 
a codebook determinator for determining a codebook from a plurality of codebooks as an identified codebook, wherein the audio signal has been encoded by employing the identified codebook (corresponds to claim 1 limitation 1 and rejected under similar rationale),
and a decider for deciding, whether a portion of the encoded audio signal is to be introduced into the output data stream or not, based on the level estimation for the portion of the output data stream (¶ 0067 lines 1-3: “a set of 7 Huffman codebooks covering all ranges up to [-7,7] is generated” (i.e., any audio signal whose “amplitude” (¶ 0068 line 3) falls out of this range is not encoded as no corresponding codebooks exist and therefore according to ¶ 0033 last sentence it has no “side information” to be “stored in storage unit 80” along with the “bitstream” (output data stream)).
VETTERLI et al. do not specifically disclose:
Wherein the identified codebook comprises a plurality of codewords, and
An estimation unit, wherein the estimation unit is configured to derive a codebook level value associated with the identified codebook as a derived level value, wherein the codebook level value indicates a sum of averaged probability-weighted level sum values of all codewords of the identified codebook,
Wherein each of the averaged probability-weighted level sum values of the codewords of the identified codebook depends on how often a sequence of number values of a codeword of the identified codebook appears compared to other sequences of number values of other codewords of the identified codebook,
Wherein the estimation unit is configured to estimate a level estimate of the audio signal using the derived level value.
Ungerboeck et al. do teach:
Wherein the identified codebook comprises a plurality of codewords (¶ 0053 last sentence: “The code” (codebook) “comprises M k codewords” (comprises a plurality of codewords)),
An estimation unit, wherein the estimation unit is configured to derive a codebook level value associated with identified codebook as a derived level value, wherein the codebook level value indicates a sum of averaged probability-weighted level sum values of all codewords of the identified codebook (¶ 0057: “The average symbol energy” (a level estimation of the audio signal) “per dimension S h” “given by” “1/k∑ 2 -li |ai|2” (i.e, a codebook level value obtained by summing of averaged probability weighted level over all codewords of a codebook, since “ai” is associated with “a binary codeword ci of length li” (¶ 0052 lines 2-4) and “2 -li” corresponds to a k codewords”, where “M” corresponds to the above summation’s upper bound),
Wherein the estimation unit is configured to estimate a level estimate of the audio signal using the derived level value (¶ 0057: “1/k∑ 2 -li |ai|2” (the derived level value) corresponds to “The average symbol energy” (a level estimation of the audio signal)).
It would have therefore been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the Huffman coding procedures of Ungerboek et al. into the Huffman coding procedures of VETTERLI et al. would enable the latter to acquire “higher data rate transmission” as disclosed in Ungerboeck et al. Abstract lines 5-6.
VETTERLI et al. in view of Ungerboeck et al. do not specifically disclose:
Wherein each of the averaged probability-weighted level sum values of the codewords of the identified codebook depends on how often a sequence of number values of a codeword of the identified codebook appears compared to other sequences of number values of other codewords of the identified codebook.
Fuchs et al. do teach:
Wherein each of the averaged probability-weighted level sum values of the codewords of the identified codebook depends on how often a sequence of number values of a codeword of the identified codebook appears compared to other sequences of number values of other codewords of the identified codebook (¶ 0073 lines 6-7: “default Huffmann-code book” “of a Huffmann coding” used; ¶ 0172 lines 2+: “the literal codeword is encoded using an arithmetic coder and a specific probability distribution” (each codeword is associated with a probability) “The codeword represents four neighboring coefficients (a, b, c, d)” (and a sequence of number values); ¶ 0182 lines 5+: “The mapping of the received spectral values onto the code word is dependent on an estimated probability distribution of code words, such that, generally speaking, short code words” (high code word probability) “are associated with” (depend on) “spectral values” (the sequence of number values of the code word) “having a high probability” (with “high” (more often) frequency of occurrence) “and such that long code words” (low probability codewords) “are associated with spectral values” (depend on sequence of number values) “having low probability” (having low (or less often) frequency of occurrence), because according to ¶ 0112 lines 9+: “probability of samples” “a,b,c,d” (the sequence of number values “probability”) depends on “cumulative frequencies distribution” (how “frequen[t]” (often) they occur);  note also  in Huffmann coding it is well known that “a binary codeword ci of length li” (Ungerboeck et al. ¶ 0052 lines 2-4) has “2 -li” as “codeword” “probability” with index “i” (¶ 0054 lines 
It would have therefore been obvious to one of ordinary skill in the art at the time of the invention to incorporate the “Huffmann” coding procedures of Fuchs et al. into the corresponding Huffman coding procedures of VETTERLI et al. in view of Ungerboeck et al. would enable the combined systems and their associated methods to perform in combination as they do separately and to further enable VETTERLI et al. in view of Ungerboeck et al. to “select” “codebook” “in dependence” of “the previously encoded spectral values” as disclosed in Fuchs et al. ¶ 0182 page 16 last line which should enhance “codebook” “select[ion]” (identification) process.

Regarding claims 13, 16, 17 and 18, they correspond to method claims associated with the apparatus claims (1+9), 1, (1+9) and (1+13) respectively and are thus rejected under similar rationale as VETTERLI et al. teaches systems and their associated methods.

Regarding claims 20, 21 and 22, they correspond to methods claims 1, (1+9) and (1+13) respectively on a non-transitory computer readable medium and are thus rejected under similar rationale, since VETTERLI et al. claim 28 also teaches its methods “loadable in the memory of a digital processor”.

Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over VETTERLI et al. in view of Ungerboeck et al. and Fuchs et al. , and further in view of Moriya et al. (US 2011/0305272).

Regarding claim 8, VETTERLI et al. in view of Ungerboeck et al. and Fuchs et al.   do not specifically disclose the apparatus according to claim 1, wherein the estimation unit further comprises a prediction filter adjuster, wherein the prediction filter adjuster is adapted to derive one or more prediction filter coefficients relating to the encoded audio signal or to a portion of the encoded audio signal as derived prediction filter coefficients, wherein the prediction filter adjuster is adapted to acquire a prediction-filter-adjusted level value based on the prediction filter coefficients and the derived level value, and wherein the estimation unit is adapted to estimate a level estimate of the audio signal using the prediction-filter-adjusted level value.
Moriya et al. do teach the apparatus according to claim 1, wherein the estimation unit further comprises a prediction filter adjuster (“linear prediction analyzer 2112” (linear prediction filter adjuster) in Fig. 1), 
wherein the prediction filter adjuster is adapted to derive one or more prediction filter coefficients relating to the encoded audio signal or to a portion of the encoded audio signal as derived prediction filter coefficients (¶ 0005 last 3 lines: “linear 
wherein the prediction filter adjuster is adapted to acquire a prediction-filter-adjusted level value based on the prediction filter coefficients and the derived level value ( ¶ 0120:  “The energy E(M)” (a prediction filter adjusted level value is obtained) “corresponding to the prediction residuals e(n) for the one frame (n=0, . . . , N-1) obtained by M-th-order linear prediction analysis of the one frame of time-series signals x(n) (n=0, . . . , N-1) is expressed by the following formula using first-order to M-th-order PARCOR coefficients k(m) (m=1, 2, . . . , M)” (based on the “PARCOR” (prediction filter coefficients) and a “predetermined threshold th” (a derived level) according to ¶ 0229), 
and wherein the estimation unit is adapted to estimate a level estimate of the audio signal using the prediction-filter-adjusted level value (the ¶ 0120 “The energy E(M)” (prediction filter adjusted level) is then used against a “predetermined threshold th” and therefore it does also function as a level estimate)).
It would have therefore been obvious to one with ordinary skill in the art at the time the invention was made to incorporate the functionality of the linear prediction filter analyzer 2112 of Moriya et al. into the apparatus in Fig. 1 of VETTERLI et al. in VETTERLI et al. in view of Ungerboeck et al. and Fuchs et al.  would enable the combined systems and associated methods to perform in combination as they do separately and to further enable VETTERLI et al. in view of Ungerboeck et al. and Fuchs et al.  to using .

Claims 10-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over VETTERLI et al. in view of  Ungerboeck et al. and Fuchs et al., and further in view of Aoki et al. (US 2004/0172252).
Regarding claim 10, VETTERLI et al. in view of Ungerboeck et al. and Fuchs et al.      do not specifically disclose the apparatus according to claim 9, wherein the apparatus further comprises a mixer, wherein the apparatus is adapted to generate a back data stream as output data stream for a plurality of participants in a teleconferencing system, wherein the receiver is adapted to receive a plurality of participant data streams comprising audio signals from the plurality of participants, wherein the decider is adapted to decide, whether a participant data stream is to be introduced into the back data stream or not, based on the level estimation for each participant data stream, and a mixer for only mixing the participant data streams to be introduced into the back data stream and for not introducing the participant data streams decided to be not introduced.
Aoki et al. do teach the apparatus according to claim 9, wherein the apparatus further comprises a mixer (¶ 0034 teaches a “mixing” operation in a teleconferencing system and method), 
 “A mixing step mixes the substreams (responsive to a plurality of floor controls) for one or more outputs” (to generate a back data stream as output) “that are associated with the audio sources”; ¶ 0166 last sentence as one example recites “teleconferencing” (teleconferencing) as an application), 
wherein the receiver is adapted to receive a plurality of participant data streams comprising audio signals from the plurality of participants (¶ 0012 sentences 1: “ Another aspect of the invention is a method for an audio processing system that receives one or more audio streams where each audio stream is from one of a plurality of audio sources” (a plurality of participant’s streams received)), 
wherein the decider is adapted to decide, whether a participant data stream is to be introduced into the back data stream or not, based on the level estimation for each participant data stream (¶ 0034 sentence 1: “The detection of the presence/absence” (to decide whether or not a participant data stream is to be treated as “absence” (not introduced)) “of a user's vocalizations can be done by capturing audio with a throat microphone or a "bone-conduction" microphone and then using a simple signal 
and a mixer for only mixing the participant data streams to be introduced into the back data stream and for not introducing the participant data streams decided to be not introduced (¶ 0012 sentence 3: “A mixing step mixes” (a mixing mechanism) “the substreams (responsive to a plurality of floor controls” (based on “floor” (e.g., “energy threshold” above)) “for one or more outputs that are associated with the audio sources”).
It would have therefore been obvious to one with ordinary skill in the art  at the time the invention was made to incorporate the methods of Aoki pertaining to use of “energy thresholds” in ¶ 0034 into those of VETTERLI et al. in view of Ungerboeck et al. and Fuchs et al.   would enable the combined systems and associated methods to perform in combination as they do separately and to further enable VETTERLI et al. Ungerboeck et al. and Fuchs et al.  to consider using “energy” levels in addition to its already using “amplitude” levels as criteria in encoding signals.

Regarding claim 11, VETTERLI et al. in view of Ungerboeck et al. and Fuchs et al.    do not specifically disclose the apparatus according to claim 10, wherein the decider is adapted to decide that a considered participant data stream is not comprised in the 
Aoki et al. do teach the apparatus according to claim 10, wherein the decider is adapted to decide that a considered participant data stream is not comprised in the back data stream when the level estimation of the considered participant data stream is below a threshold value (¶ 0034 sentence 1: “The detection of the presence/absence” (to decide whether or not a participant data stream is to be treated as “absence” (not introduced)) “of a user's vocalizations can be done by capturing audio with a throat microphone or a "bone-conduction" microphone and then using a simple signal detection algorithm (e.g., one using energy thresholds” (a level estimation is conducted) “and/or signal zero-crossing rates) to segment the audio into speech/silence” (so if the level is below the “energy threshold” (a threshold value) it is treated as “silence”).
For obviousness to combine VETTERLI et al. in view of Ungerboeck et al. and Fuchs et al.  and Aoki et al. see claim 10.

Regarding claim 12, VETTERLI et al. in view of Ungerboeck et al. and Fuchs et al.    do not specifically disclose the apparatus according to claim 10, wherein the decider is adapted to decide that the only data stream that is comprised in the back data stream is the data stream comprising a highest level estimation of level estimations of all participant data streams regarding a particular scalefactor band.

For obviousness to combine Aoki and VETTERLI et al. in view of Ungerboeck et al. and Fuchs et al. see claim 10.
Allowable Subject Matter
Claims 4, 7, 14, 15 and 19 are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZAD KAZEMINEZHAD whose telephone number is (571)270-5860.  The examiner can normally be reached on 10:30 am to 11:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANIEL C WASHBURN can be reached on (571)272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For 






/Farzad Kazeminezhad/
Art Unit 2657
February 12th 2021.